Citation Nr: 1500144	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for post-operative residuals, duodenal ulcer.
 
2.  Entitlement to a compensable evaluation for a right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction was retained by the RO in Denver, Colorado.

The Veteran requested a videoconference Board hearing, which was scheduled for December 5, 2012.  Subsequently, the Veteran sent a request in writing that the scheduled hearing be canceled.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.

The Veteran's claim was previously before the Board in May 2013.  The claims were remanded for additional VA examinations.  These VA examinations have been accomplished and the claims have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that during the relevant period the manifestations of the Veteran's service-connected ulcer do not include weight loss, incapacitating episodes, vomiting, hematemesis or melena.  The Veteran takes iron tablets to control anemia, but has not been anemic on recent examinations.  

2.  The preponderance of the evidence indicates that during the relevant period the manifestations of the Veteran's service-connected hernia consist of subjective complaints of pain but with no objective indication of a hernia.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for an ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7305 (2014).

2.  The criteria for a compensable rating for a hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. The entire medical history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Ulcer

The Veteran was been rated as 20 percent disabled since March 1, 1970 for his duodenal ulcer disability under Diagnostic Code 7305.  

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

DC 7305 provides ratings for duodenal ulcer.  A mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated as 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations, is rated as 20 percent disabling.  A moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, is rated as 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  The DC does not contain a definition of "incapacitating episodes."  38 C.F.R. § 4.114.

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders. For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

A July 2006 VA treatment note indicates that the Veteran was on iron pills for anemia.  An upper/lower endoscopy done two weeks prior showed chronic esophageal inflammation with no stomach ulceration.

A November 2007 VA examination indicates that the Veteran had no nausea or vomiting; no hematemesis or melena; no post gastrectomy syndrome symptoms; no functional bowel impairment; no diarrhea or constipation; no peritoneal adhesion complaints or symptoms; no periods of incapacitation due to stomach or duodenal
conditions; no hospitalizations for surgery in his GI tract following his old history of postoperative residual duodenal ulcer.  The only treatment for his GI tract is the Omeprazole which he takes twice a day by mouth for his gastroesophageal reflux disease (GERD) which has produced no side effects or adverse reactions.  He has no problems with activities of daily living in relationship to this claim of postoperative residual duodenal ulcer.  There is no pain relevant to the GI tract and the abdominal area.  His weight has been stable these past several years.  He is 65 inches tall and weighs 159 pounds with a BMI of 25-33 which is within the maximum-normal BMI range.  The Veteran's recent laboratory complete blood count showed no anemia with red blood cells.  On examination of the abdomen, inspection was normal, palpitation was normal with no tenderness.  There were good bowel sounds in all four abdominal quadrants.  The Veteran was diagnosed with postoperative duodenal ulcer, old with residual finding on endoscopic procedure at 37 cm showing stricture and deformed pylorus and gastroesophageal reflux disease.  The examiner indicated that the Veteran at this time is asymptomatic from above diagnoses.

The Veteran was afforded an additional VA examination in March 2011.  The Veteran complained of epigastric pain after eating.  He had no incapacitating episodes, no nausea, no vomiting, no diarrhea, and no hematemesis or melena.  There was no significant weight loss or malnutrition and the Veteran had no objective signs of anemia; however, he did complain of abdominal tenderness.

The Veteran was afforded an additional VA examination in June 2013.  The examiner indicated that he had GERD, not related to the Veteran's duodenal ulcer.  The examiner indicated that the Veteran had no signs or symptoms from his prior ulcer with no abdominal pain, no anemia, no weight loss, no nausea, no vomiting, no hematemesis, no melena and no incapacitating episodes.  The examiner also indicated that the Veteran's disability did not impact his ability to work.

In order to warrant a 40 percent rating, the Veteran's ulcer disability would need to manifest in anemia and weight loss or incapacitating episodes.  In order to warrant a higher, 60 percent rating, the Veteran's condition would have to manifest in pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The Board finds that the Veteran's ulcer disability does not warrant a higher rating during any portion of the relevant period.  In this regard, the Veteran reportedly takes iron tablets to control anemia, however, recent testing has not shown that he is anemic.  There is no indication of weight loss or incapacitating episodes.  Additionally, there is no indication of vomiting, hematemesis or melena, or any sign of definite of impairment of health.  Thus, the Veteran's disability is best contemplated by the current 20 percent disability rating.

Hernia

The Veteran has been rated at a noncompensable rate since October 4, 1966 for his hernia disability under Diagnostic Code 7338.  

Under Diagnostic Code 7338, Inguinal Hernia, a noncompensable evaluation is warranted for a small reducible inguinal hernia; for one that is without true hernia protrusion; and, for any preoperative inguinal hernia that is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible.  A 60 percent evaluation is appropriate for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. § 4.114, Code 7338 (2014).

An October 2007 VA examination indicated an abdominal examination which  showed no recurrence of  right inguinal hernia and no hernia on the left side.  There was no ventral hernia.  The Veteran was diagnosed as having no recurrence of right inguinal hernia.  

The Veteran was afforded an additional VA examination in March 2011.  The examiner noted no objective findings of hernia but the Veteran complained of subjective pain with certain activities.

The Veteran was afforded an additional VA examination in June 2013.  The examiner indicated that the Veteran complained of pain in his scrotum.  The examiner indicated that there was no hernia detected on examination.  The examiner stated that the Veteran had a right sided varicocele causing his pain but that he had no current hernia.  The examiner also indicated that the Veteran's disability did not impact his ability to work.

The Board finds that the preponderance of the evidence indicates that the Veteran's hernia disability does not warrant a higher rating during any portion of the relevant period.  In this regard, the Board notes that although the Veteran complained of some pain due to residuals of his in-service hernia, there is no objective indication that the Veteran actually has a hernia currently.  Thus, the Board finds that the Veteran's disability does not warrant a compensable rating during the relevant period.


Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  hernia and ulcer are manifested by signs and symptoms such as anemia and subjective complaints of pain.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hernia and ulcer provide disability ratings on the basis of digestive problems, incapacitating episodes and systemic disabilities associated with the disabilities such as anemia.  

Given the variety of ways in which the rating schedule contemplates functional loss for digestive disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his disabilities and there is no indication that the he is solely unemployable due to his hernia and/or ulcer.  

The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claims because the preponderance of the evidence is against the claims for increased ratings.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was not working at the time of his March 2011 VA examination and it was noted that he was retired.  There is no suggestion in the evidence that the service-connected ulcer and hernia preclude the Veteran from working.  A clear preponderance of the evidence is against a finding that these disabilities warrant a TDIU.



ORDER

Entitlement to an evaluation in excess of 20 percent disabling for post-operative residuals, duodenal ulcer is denied.
 
Entitlement to a compensable evaluation for a right inguinal hernia is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


